Exhibit 10.42
 
 
AMENDMENT NO. 1 TO
CONVERTIBLE PROMISSORY NOTES


This Amendment No. 1 to Convertible Promissory Notes is entered into as of
February 3, 2009 (this “Agreement”), by and between PureDepth, Inc. (the
“Company”) and K One W One Limited (“K1W1”).


RECITALS
 
WHEREAS, the Company and K1W1 are parties to that certain Convertible Note
Purchase Agreement dated as of February 4, 2008 and to that certain Security
Agreement dated as of February 4, 2008, in each case as amended by that certain
Amendment No. 1 to Convertible Note Purchase Agreement and Security Agreement
dated July 4, 2008 and that certain Amendment No. 2 to Convertible Note Purchase
Agreement and Security Agreement dated August 12, 2008, pursuant to which the
Company has issued certain Convertible Promissory Notes to K1W1 on each of
February 4, 2008, March 14, 2008, July 4, 2008 and August 12, 2008
(collectively, the “Notes”).  The parties desire to amend each of the Notes in
accordance with the terms of this Amendment.


NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.           The definition of “Maturity Date” as such term appears in each of
the Notes is hereby amended and restated to mean February 4, 2010.


2.           Each of the Notes, as amended hereby, shall be and remain in full
force and effect in accordance with its respective terms and hereby is ratified
and confirmed in all respects.  Except as expressly set forth herein, the
execution, delivery, and performance of this Amendment shall not operate as a
waiver of, or as an amendment of, any right, power, or remedy of K1W1 under the
Notes, as in effect prior to the date hereof.
 
3.           This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
 
[Signature page follows]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

   
COMPANY:
 
PUREDEPTH, INC.
               
By:   /s/ Jonathan J. McCaman
         
Name: Jonathan J. McCaman
         
Title: Secretary

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.



   
K ONE W ONE LIMITED
         
By: /s/ Brian Mayo-Smith
         
Name: Brian Mayo-Smith
   
Title: Director
         
Address:  c/o BDO Spicers
120 Albert Street
Auckland, New Zealand
           




